      Case 1:20-cr-00179-DLC Document 103 Filed 05/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                 -v-                     :            20Cr0179 (DLC)
                                         :
 PRINCE UKO,                             :                  ORDER
 JACOB SAGIAO,                           :
 MARYLYNN PENEUETA,                      :
 BRITT JACKSON,                          :
 JOSHUA FITTEN,                          :
 DONTAE COTTRELL,                        :
 ARINZE OBIKA,                           :
 NDUKWE ANYAOGU,                         :
 HERMAN BASS,                            :
 DAVID URO, and                          :
 VICTOR AHAIWE,                          :
                                         :
                           Defendants.   :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     As discussed at the proceeding held today, May 8, 2020, it

is hereby

     ORDERED that Julie De Almedia is appointed the Discovery

Coordinator (“Coordinator”) to assist counsel for defendants in

this action (“Counsel”).     The Coordinator shall assist Counsel

with respect to those discovery materials, typically in

electronic form, common to all of the defendants that are

produced by the Government to every defendant in the action

(“Discovery”).
      Case 1:20-cr-00179-DLC Document 103 Filed 05/08/20 Page 2 of 3



     IT IS FURTHER ORDERED that the Coordinator’s

responsibilities shall include:

     1) Unless alternative provisions have been made by the
        Government or by Counsel, receiving Discovery from the
        Government and working with the Government to ensure the
        timely and complete receipt of Discovery.

     2) Evaluating Discovery, with the input of Counsel as
        appropriate, to determine what types of technology will
        result in the most efficient and cost-effective storage
        of Discovery and review of Discovery by Counsel.

     3) Distributing Discovery to Counsel promptly after its
        receipt from the Government.

     4) Facilitating the provision of third-party assistance to
        Counsel in the organization and review of Discovery,
        including assessing the needs of Counsel and identifying,
        evaluating, and engaging third-party vendors or other
        litigation support services to assist Counsel in matters
        including but not limited to copying, scanning, forensic
        imaging, data processing, data hosting, and trial
        presentation of the Discovery.

     5) Training Counsel in the use of the technology that will
        assist in Counsel’s organization and review of the
        Discovery.

     IT IS FURTHER ORDERED that, when necessary, the Coordinator

shall petition this Court, ex parte, for funds for outside

vendor services and shall monitor all vendor invoices for these

services.   All petitions for outside services shall include a

basis for the requested funds and a determination that the costs

of the services are reasonable.      The Coordinator shall also

review all vendor invoices to ensure that invoiced costs are for

work previously agreed to be performed.        The Coordinator’s time

and the time spent by the Coordinator’s staff will be paid by


                                    2
         Case 1:20-cr-00179-DLC Document 103 Filed 05/08/20 Page 3 of 3



the Administrative Office of the U.S. Courts, Defender Services

Office.

     IT IS FURTHER ORDERED that the Coordinator’s duties do not

include providing legal representation to a defendant and do not

establish an attorney-client relationship with any defendant.

Accordingly, discovery issues specific to any individual

defendant shall be addressed by individual defense counsel

directly with the Government.



Dated:       New York, New York
             May 8, 2020

                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       3
